846 F.2d 707
UNITED STATES of America, Plaintiff-Appellee,v.Cleveland Ohio DAILEY, Defendant-Appellant.
No. 87-7651Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
June 8, 1988.

Thomas E. Harrison, Mobile, Ala., for defendant-appellant.
J.B. Sessions, III, U.S. Atty., Donna B. Roberts, Asst. U.S. Atty., Mobile, Ala., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Alabama.
Before KRAVITCH, JOHNSON and EDMONDSON, Circuit Judges.
PER CURIAM:


1
The robbery of a bankteller at gunpoint is an act of "force and violence" within the meaning of 18 U.S.C. section 2113(a).  The evidence in this case is sufficient to support defendant's convictions pursuant to 18 U.S.C. sec. 2113(a) and 18 U.S.C. sec. 2113(d).


2
AFFIRMED.